PER CURIAM.
Appellant entered a plea admitting four of the six violations charged in the affidavit of violation of community control. He was given lawful concurrent three and one-half year sentences for the offenses of tampering with a witness and dealing in stolen property, which were within the recommended sentencing guidelines range. Accordingly, we affirm the revocation and the sentences that were imposed. However, it appears that the trial court failed to enter a written revocation order setting forth the specific violations found by the trial court to have been established. Therefore, we must remand for entry of a written order containing the specific grounds for revocation as found by the trial court at the revocation hearing. Gray v. State, 649 So.2d 350 (Fla. 1st DCA 1995), and eases cited therein.
JOANOS, MICKLE and VAN NORTWICK, JJ., concur.